Exhibit 10.1

FORM OF STOCK OPTION AGREEMENT

FOR SENIOR VICE PRESIDENTS AND ABOVE

ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN

 

 

STOCK OPTION GRANT NOTICE

ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN

Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), pursuant
to its 2004 Equity Incentive Plan (as amended and restated, the “Plan”), hereby
grants to the holder listed below (“Participant”) an option to purchase the
number of Shares (as defined in the Plan) set forth below (the “Option”). The
Option is subject to all of the terms and conditions set forth herein, in the
Terms and Conditions to the Option (the “Terms and Conditions”), in any terms
and conditions for Participant’s country set forth in the appendix thereto, as
applicable (the “Appendix”) and in the Plan, each of which are incorporated
herein by reference.

 

Participant:

   

Grant Date:

   

Exercise Price per

Share:

  $

Total Exercise Price:

  $

Total Number of

Shares

Subject to the Option:

  shares

Expiration Date:

   

Type of Option:

  ¨  Incentive Stock Option     ¨  Non-Qualified Stock Option

Vesting Schedule:

  [To be specified in individual agreements]

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Terms and Conditions, the Appendix and this Stock
Option Grant Notice. Participant has reviewed the Plan, the Terms and
Conditions, the Appendix and this Stock Option Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Stock Option Grant Notice and fully understands all provisions of the Plan, the
Terms and Conditions, the Appendix and this Stock Option Grant Notice.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator (as defined in the Plan) upon
any questions arising under the Plan, the Terms and Conditions, the Appendix or
this Stock Option Grant Notice.

 

ADVANCED MICRO DEVICES, INC.   PARTICIPANT

By:

      By:    

Print Name:

      Print Name:    

Title:

       

Address:

      Address:    

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

STOCK OPTION AWARD

ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN

These Terms and Conditions (these “Terms and Conditions”), collectively with the
Stock Option Grant Notice (the “Grant Notice”) and any terms and conditions for
your country contained in the Appendix hereto, as applicable (the “Appendix”),
comprise your agreement (the “Agreement”) with Advanced Micro Devices, Inc., a
Delaware corporation (the “Company”), regarding the grant of stock options (the
“Options”) to purchase the number of shares of the Company’s common stock (the
“Shares”), as set forth in the Grant Notice, at the exercise price per share set
forth in the Grant Notice (the “Exercise Price”), awarded under the Advanced
Micro Devices, Inc. 2004 Equity Incentive Plan (as amended and restated, the
“Plan”). Capitalized terms not specifically defined herein have the same
meanings assigned to them in the Plan.

1. Vesting of Options. The Options will vest on the date(s) shown on the Grant
Notice provided that you continue to be an active Service Provider through each
vesting date.

2. Exercise of Options.

(a) Right to Exercise. The Options are exercisable during their term in
accordance with the vesting schedule set out in the Grant Notice and the
applicable provisions of the Plan and the Agreement. The Options may only be
exercised for whole Shares.

(b) Method of Exercise. Unless otherwise determined by the Administrator, the
Options are exercisable during your lifetime only by you, and after your death
only by your legal representative. The Options may only be exercised by the
delivery to the Company of a properly completed written notice, in the form
specified by the Administrator or its designee, which notice must specify the
number of Shares to be purchased and the aggregate Exercise Price for such
Shares, together with payment in full of such aggregate Exercise Price and all
applicable Tax-Related Items (as defined in Section 7). In the event the Options
or a portion thereof are exercised by any person or persons other than you, the
Options may only be exercised by the delivery to the Company of appropriate
proof of the right of such person or persons to exercise the Options. Payment
must be made in a manner permitted in Section 3 below or as authorized by the
Administrator pursuant to the Plan and/or as specified in the Appendix. The
Options may not be exercised unless you agree to be bound by such documents as
the Administrator may reasonably require, including all Award Documentation.

(c) Exercise Price. The Exercise Price shall be as set forth in the Grant
Notice, without commission or other charge; provided, however, that the price
per Share subject to the Options shall not be less than 100% of the Fair Market
Value of a Share on the Grant Date. Notwithstanding the foregoing, if these
Options are designated as Incentive Stock Options and you own (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per Share subject to
the Options shall not be less than 110% of the Fair Market Value of a Share on
the Grant Date.

 

1



--------------------------------------------------------------------------------

The Administrator may deny any exercise permitted hereunder if the Administrator
determines, in its discretion, that such exercise could result in a violation of
U.S. federal, state or foreign securities laws.

3. Method of Payment. Payment of the aggregate Exercise Price must be by any of
the following, or a combination thereof, unless provided otherwise in the
Appendix:

(a) cash;

(b) check; or

(c) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, including without
limitation, to the extent permitted by Applicable Laws, (i) other Shares which
(A) in the case of Shares acquired upon exercise of a stock option, have been
owned by you for such period of time as may be required by the Administrator in
order to avoid accounting consequences and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which the Option shall be exercised or (ii) broker-assisted cashless exercise.

4. Nontransferability of Options. The Options may not be pledged, assigned, sold
or otherwise transferred other than by will or by the laws of descent and
distribution, unless and until the Shares underlying the Options have been
issued, and all restrictions applicable to such Shares have lapsed. Neither the
Options nor any interest or right therein shall be liable for the debts,
contracts or engagements of you or your successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence. The
terms of the Plan and the Agreement will be binding upon your executors,
administrators, heirs, successors and assigns.

5. Term of Option. The Options may be exercised only within the term set out in
the Grant Notice, which shall in no event be more than seven years from the
Grant Date, and may be exercised during such term only in accordance with the
Plan and the terms of the Agreement. If these Options are designated as
Incentive Stock Options and you owned (within the meaning of Section 424(d) of
the Code), at the time the Options were granted, more than 10% of the total
combined voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the term shall be in no event
more than five years from the Grant Date.

6. Termination as a Service Provider.

(a) Termination Generally. If your status as an active Service Provider
terminates for any reason, other than death or Disability or for Misconduct, and
you have not been serving as a vice president or Officer for at least ninety
(90) days (or not at all), vested Options may be exercised at any time before
the expiration date set forth in the Grant Notice or the expiration of three
months after the date of termination, whichever is the shorter period, but only
to the extent you were entitled to exercise the Options at the date of
termination, as described in Sections 1

 

2



--------------------------------------------------------------------------------

and 2 hereof and in the Grant Notice. If you have been serving as a vice
president or Officer for at least ninety (90) days and your status as an active
Service Provider terminates for any reason (as further described in Section 9(n)
below), other than death or Disability or for Misconduct, vested Options may be
exercised at any time before the expiration date set forth in the Grant Notice
or the expiration of twelve (12) months after the date of termination, whichever
is the shorter period, but only to the extent you were entitled to exercise the
Options at the date of termination, as described in Sections 1 and 2 hereof and
in the Grant Notice.

You may have a longer period to exercise Options under the circumstances
described below:

 

  (i) If you have not been a vice president or Officer for at least ninety
(90) days (or not at all) and are age fifty (50) or more when your status as an
active Service Provider terminates for any reason, other than death, Disability
or Misconduct, and you have at least fifteen (15) years of service but less than
twenty (20) years of service, you will have fifteen (15) months to exercise
vested Options after termination as a Service Provider.

 

  (ii) If you have not been a vice president or Officer for at least ninety
(90) days (or not at all) and are age fifty (50) or more when your status as an
active Service Provider terminates for any reason, other than death, Disability
or Misconduct, and you have twenty (20) years or more of service, you will have
twenty-seven (27) months to exercise vested Options after termination as a
Service Provider.

 

  (iii) If you have been a vice president or Officer for at least ninety
(90) days and are age fifty (50) or more when your status as an active Service
Provider terminates for any reason, other than death, Disability or Misconduct,
and you have at least fifteen (15) years of service but less than twenty
(20) years of service, you will have twenty-four (24) months to exercise vested
Options after termination as a Service Provider.

 

  (iv) If you are have been a vice president or Officer for at least ninety
(90) days and are age fifty (50) or more when your status as an active Service
Provider terminates for any reason, other than death, Disability or Misconduct,
and you have twenty (20) years or more of service, you will have thirty-six
(36) months to exercise vested Options after termination as a Service Provider.

If you terminate your status as an active Service Provider to work for a
competitor of the Company, the post-termination exercise period extensions
described in Sections 6(a)(i) – (iv) will not apply, and you will have three
months to exercise your vested Options, unless you have been serving as a vice
president or Officer for at least ninety (90) days, in which case you will have
twelve (12) months to exercise your vested Options. In no case will the
post-termination exercise periods extend beyond the term limit for the Options
as set out in the Grant Notice.

 

 

3



--------------------------------------------------------------------------------

(b) Termination Due to Death or Disability. If your status as an active Service
Provider terminates due to your death or Disability (as defined in the Plan) and
you were a Service Provider for at least fifteen (15) years, your Options will
vest as follows:

 

  (i) if you are on an unapproved leave of absence, any Options that would have
vested in the calendar year in which your leave began are immediately vested; or

 

  (ii) if you are not on an unapproved leave of absence (i.e., you are on an
approved leave of absence or you are serving as an active Service Provider), any
Options that would have vested in the calendar year of your death or Disability
are immediately vested.

You (or your heirs, as applicable) will generally have twelve (12) months from
the date your status as a Service Provider is terminated due to death or
Disability to exercise any vested Options. However, if you are aged fifty
(50) or more and have at least fifteen (15) years of service but less than
twenty (20) years of service when your status as a Service Provider is
terminated due to death or Disability, you (or your heirs) will have twenty-four
(24) months from the date your status as a Service Provider is terminated to
exercise any vested Options (provided that you do not go to work for a
competitor of the Company, in which case you (or your heirs) will have twelve
(12) months from the date your status as a Service Provider is terminated to
exercise any vested Options). If you are aged fifty (50) or more and have at
least twenty (20) years of service when your status as a Service Provider is
terminated due to death or Disability, you (or your heirs) will have thirty-six
(36) months from the date your status as a Service Provider is terminated to
exercise any vested Options (provided that you do not go to work for a
competitor of the Company, in which case you (or your heirs) will have twelve
(12) months from the date your status as a Service Provider is terminated to
exercise any vested Options). In no case will the post-termination exercise
periods extend beyond the term limit for the Options as set out in the Grant
Notice.

(c) If the Company determines that the post-termination exercise period
extensions described in Sections 6(a) or Section 6(b) could be deemed unlawful
as discriminatory, then the Company will not apply the extensions and the
Options will be treated as they would under the remaining provisions of this
Section 6.

(d) Termination due to Misconduct. If your status as an active Service Provider
is terminated due to Misconduct (as defined in the Plan), the Company reserves
the right to cancel all of your Options, whether vested or unvested.

7. Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including, but not limited to, the grant, vesting or
exercise of the Options, the issuance of Shares upon exercise of the Options,
the

 

4



--------------------------------------------------------------------------------

subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the Award or any aspect of the Options to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to tax in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

 

  (b) withholding from proceeds of the sale of Shares acquired upon exercise of
the Options either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization without further
consent);

 

  (c) withholding in Shares to be issued upon exercise of the Options; or

 

  (d) payment in cash, check or wire transfer of the Tax-Related Items at the
time of exercise.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the
exercise, notwithstanding that a number of the Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

Finally, you must pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

8. Other Terms and Conditions.

(a) The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your receipt and exercise of the Options, you acknowledge and
agree to the terms and conditions of the Agreement and the terms and provisions
of the Plan.

 

5



--------------------------------------------------------------------------------

(b) Stockholder Rights. Until the Shares are issued upon exercise, you have no
right to vote or receive dividends or any other rights as a stockholder with
respect to the Options.

(c) Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to discharge you at any time.

(d) Change of Control. If your employment is terminated by the Company or the
Employer for any reason other than for Misconduct or, if applicable, by you as a
result of a Constructive Termination, within one year after a Change of Control,
then the Options will become fully vested upon the date of termination.

(e) Declination of Options. If you wish to decline your Options, you must
complete and file the Declination of Grant form with Corporate Compensation and
Benefits by the deadline for such declination. Your declination is
non-revocable, and you will not receive any other benefits or compensation as
replacement for the declined Options.

(f) Recovery in the Event of a Financial Restatement. In the event the Company
is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under
applicable securities laws, the Administrator will review all equity-based
compensation (including the Options) awarded to employees at the Senior Vice
President level and above. If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by governing law and as appropriate
under the circumstances, recover for the benefit of the Company all or a portion
of the equity-based compensation awarded to you, including (without limitation)
by cancelation, forfeiture, repayment and disgorgement of profits realized from
the sale of securities of the Company; provided, however, the Administrator will
not have the authority to recover any equity-based compensation awarded more
than 18 months prior to the date of the first public issuance or filing with the
U.S. Securities and Exchange Commission (the “SEC”) (whichever first occurs) of
the financial document embodying such financial reporting requirement. In
determining whether to seek recovery, the Administrator may take into account
any considerations it deems appropriate, including Applicable Law and whether
the assertion of a recovery claim may prejudice the interests of the Company in
any related proceeding or investigation.

(g) Incentive Stock Options. The following provision applies to you only if you
are a U.S. taxpayer and your Options are designated as Incentive Stock Options:

You acknowledge that, to the extent that the aggregate Fair Market Value
(determined as of the time the Options are granted) of all Shares with respect
to which Incentive Stock Options, including the Options (if applicable), are
exercisable for the first time by you in any calendar year exceeds $100,000, the
Options and such other options shall be Non-Qualified Stock Options to the
extent necessary to comply with the limitations imposed by Section 422(d) of the
Code. You further acknowledge that the rule set forth in the preceding sentence
shall be applied by taking the Options and other “incentive stock options” into
account in the order in which they were granted, as determined under
Section 422(d) of the Code and the Treasury Regulations thereunder. You
acknowledge that an Incentive Stock Option exercised more than three months
after your termination of employment, other than by reason of death or
Disability, will be taxed as a Non-Qualified Stock Option.

 

6



--------------------------------------------------------------------------------

9. Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;

(c) all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company;

(d) your participation in the Plan will not create a right to further employment
with the Company or the Employer and will not interfere with the ability of the
Company or the Employer to terminate your employment relationship at any time;

(e) you are voluntarily participating in the Plan;

(f) the Options and the Shares subject to the Options, and the value of income
of such Options and Shares, are not intended to replace any pension rights or
compensation;

(g) the Options and the Shares subject to the Options, and the value of income
of such Options and Shares, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;

(h) the Option grant and your participation in the Plan will not be interpreted
to form an employment contract or other service relationship with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates;

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(j) if the underlying Shares do not increase in value, the Options will have no
value;

(k) if you exercise the Options and obtain Shares, the value of the Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

(l) no claim or entitlement to compensation or damages will arise from
forfeiture of the Options resulting from termination of your status as a Service
Provider (for any reason whatsoever and whether or not in breach of Applicable
Laws), and in consideration of the grant of the Options to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, the Employer, any Parent or any of their respective
Parents,

 

7



--------------------------------------------------------------------------------

Subsidiaries or Affiliates, waive your ability, if any, to bring such claim
against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, and release the Company, the Employer and any of
their respective Parents, Subsidiaries or Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims;

(m) in the event of termination of your status as a Service Provider (for any
reason whatsoever and whether or not in breach of Applicable Laws), your right
to vest in the Options under the Plan, if any, will terminate effective as of
the date that you are no longer actively employed or providing services and will
not be extended by any notice period mandated under applicable local laws (e.g.,
active employment or service would not include a period of “garden leave” or
similar period pursuant to Applicable Laws); the Administrator will have the
exclusive discretion to determine when you are no longer actively employed or
providing services for purposes of your Options (including whether you may still
be considered to be providing services while on a leave of absence);

(n) the Options and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and

(o) the following provisions apply only if you are providing services outside
the United States:

(1) the Options and the Shares subject to the Options, and the value and income
of same, are not part of normal or expected compensation or salary for any
purpose; and

(2) none of the Company, the Employer, or any of their respective Parents,
Subsidiaries or Affiliates will be liable for any foreign exchange rate
fluctuation between any local currency and the United States Dollar that may
affect the value of the Options, any amounts due to you pursuant to the exercise
of the Options or the subsequent sale of any Shares acquired upon exercise.

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

11. Data Privacy. You consent to the collection, use and transfer, in electronic
or other form, of your personal data as described in the Agreement and any other
Award Documentation by and among, as applicable, the Employer, the Company, and
their respective Parents, Subsidiaries and Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

 

8



--------------------------------------------------------------------------------

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

You understand that Data may be transferred to a Company-designated Plan broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Plan broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

12. Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and you
with all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer; and, you understand that the Company shall not be required
to issue or deliver any Shares purchased upon the exercise of the Options or
portion thereof prior to fulfillment of the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the

 

9



--------------------------------------------------------------------------------

lapse of such reasonable period of time following the exercise of the Option as
the Administrator may from time to time establish for reasons of administrative
convenience. The Shares deliverable upon the exercise of the Options shall be
fully paid and nonassessable. You understand that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company has unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary or advisable to comply
with Applicable Laws.

13. Successors and Assigns. The Company may assign any of its rights under the
Agreement. The Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
contained herein, the Agreement will be binding upon you and your heirs,
executors, administrators, legal representatives, successors and assigns.

14. Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Options have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon you, the Company and
all other interested persons. The Administrator will not be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Agreement.

15. Governing Law; Jurisdiction; Severability. The Agreement is to be governed
by and construed in accordance with the internal laws of the State of California
as such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
any grant of Options or the Agreement, the Company and you hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation will be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed. If any provision of the Agreement is determined by a court of law
to be illegal or unenforceable, in whole or in part, that provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

16. Further Instruments. The parties agree to execute further instruments and to
take further actions as may be reasonably necessary to carry out the purposes
and intent of the Agreement.

17. Language. If you have received the Agreement or any other Award
Documentation translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

10



--------------------------------------------------------------------------------

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Options and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

20. Headings. The captions and headings of the Agreement are included for ease
of reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.

21. Appendix. Notwithstanding any provisions in the Award Documentation, the
Options grant will be subject to any special terms and conditions for your
country set forth in an Appendix to these Terms and Conditions. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
the Agreement.

22. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.

23. Entire Agreement. The Plan, these Terms and Conditions, the Appendix and the
Grant Notice constitute the entire agreement and understanding of the parties
with respect to the subject matter of the Agreement, and supersede all prior
understandings and agreements, whether oral or written, between the parties with
respect to the specific subject matter hereof.

24. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.

25. Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last address reflected on the Company’s
records. By a notice given pursuant to this Section 25, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to you shall, if you are then deceased,
be given to the person entitled to exercise the Option by written notice under
this Section 25. Any notice shall be deemed duly given when sent via email or
when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or similar local service in jurisdictions
outside of the United States.

 

11



--------------------------------------------------------------------------------

26. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the Option and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, the Agreement shall be deemed amended
to the extent necessary to conform to such applicable exemptive rule.

27. Section 409A. The Options are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the Options (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Options
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

28. Limitation on Your Rights. Participation in the Plan confers no rights or
interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the Options, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.

29. Notification of Disposition. If these Options are designated as Incentive
Stock Options, you shall give prompt notice to the Company of any disposition or
other transfer of any Shares acquired under the Agreement if such disposition or
transfer is made (a) within two years from the Grant Date with respect to such
Shares or (b) within one year after the transfer of such Shares to you. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by you in such disposition or other transfer.

By signing the Grant Notice or otherwise accepting the Option grant and any
Shares acquired at exercise of the Options, you agree to be bound by terms of
the Agreement and the Plan.

 

12



--------------------------------------------------------------------------------

APPENDIX

Terms and Conditions

Stock Option Award

Advanced Micro Devices, Inc. 2004 Equity Incentive Plan

Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended, the “Plan”) and/or the Terms and Conditions
to which this Appendix is attached (the “Terms and Conditions”).

Terms and Conditions

This Appendix includes additional terms and conditions that govern the grant of
Options in your country. If you are a citizen or resident of a country other
than the one in which you are currently residing and/or working, transfer to
another country after the grant but prior to the vesting and/or exercise of the
Options or are considered a resident of another country for local law purposes,
the Company may, in its discretion, determine to what extent the additional
terms and conditions contained herein will be applicable to you.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of June 2014. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at vesting or exercise of the Options or the
subsequent sale of the Shares or receipt of any dividends.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer employment to another country
after the Options are granted to you or are considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to you.

 

1



--------------------------------------------------------------------------------

ARGENTINA

Notifications

Securities Law Information. Neither the Options nor the Shares underlying the
Options are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. Due to exchange control restrictions in Argentina,
you understand that you are not permitted to remit funds out of Argentina to pay
the Exercise Price. Therefore, you must either use funds maintained outside of
Argentina to pay the Exercise Price or use a method of exercise which does not
require the remittance of funds. Following the sale of Shares, you may be
subject to certain restrictions in bringing such funds back into Argentina. The
Argentine bank handling the transaction may request certain documentation in
connection with the request to transfer sale proceeds into Argentina (e.g.,
evidence of the sale, proof of the source of the funds used to purchase the
shares, etc.) and under certain circumstances may require that 30% of the amount
transferred into Argentina be placed in a non-interest bearing dollar deposit
account for a holding period of 365 days.

You are solely responsible for complying with the exchange control rules that
may apply to you in connection with your participation in the Plan. Prior to
exercising the Options or transferring sale proceeds into Argentina, you are
strongly advised to consult your local bank and/or personal legal advisor to
confirm the applicable requirements. You should note that the interpretations of
the applicable Argentine Central Bank regulations vary by bank and that exchange
control rules and regulations are subject to change without notice.

Foreign Asset/Account Reporting Information. You must report any Shares acquired
and held by you on December 31 of each year on your annual tax return for that
year.

BELGIUM

Terms and Conditions

Taxation of Option. The Options must be accepted in writing either (i) within 60
days of the offer date (i.e., the date the written grant terms are communicated
to you) (for tax at offer), or (ii) after 60 days following the offer date (for
tax at exercise). You have received a separate offer letter and undertaking form
in addition to the Agreement and should refer to the offer letter for a more
detailed description of the tax consequences corresponding with when you accept
the Options. You should consult with your personal tax advisor regarding
taxation of the Options and completion of the additional forms.

Notifications

Foreign Asset/Account Reporting Information. If you are a resident of Belgium,
you are required to report any securities (e.g., Shares acquired under the Plan)
or bank accounts (including brokerage accounts) opened and maintained outside of
Belgium, on your annual tax return.

 

2



--------------------------------------------------------------------------------

BRAZIL

Terms and Conditions

Compliance with Laws. By accepting the Options, you agree that you will comply
with Brazilian law when you exercise the Options and sell Shares. You also agree
to report and pay any and all taxes associated with the exercise of the Options,
the receipt of any dividends and the sale of Shares.

Notifications

Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. The assets and rights
that must be reported include Shares. Please note that the US$100,000 threshold
may be changed annually.

CANADA

Terms and Conditions

Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:

Due to regulatory requirements you understand that you are prohibited from
surrendering Shares that you already own to pay the Exercise Price or any
Tax-Related Items in connection with exercise of the Options. The Company
reserves the right to permit this method of payment depending upon the
development of local law.

Termination of Service. The following provision replaces Section 9(m) of the
Terms and Conditions:

In the event of the termination of your status as Service Provider for any
reason (whether or not in breach of Applicable Laws) , except as otherwise set
forth in the Agreement, your right to vest in the Options under the Plan will
terminate effective as of the date that is the earlier of (1) the date your
status as a Service Provider is terminated, (2) the date you receive notice of
termination from the Employer, or (3) the date you are no longer actively
providing service, regardless of any notice period or period of pay in lieu of
such notice required under Applicable Laws (including, but not limited to
statutory law, regulatory law and/or common law); the Company has the exclusive
discretion to determine when you are no longer actively providing service for
purposes of the Options (including whether you may still be considered to be
providing service while on a leave of absence).

 

3



--------------------------------------------------------------------------------

The following provisions will apply if you are a resident of Quebec:

French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

Data Privacy. The following provision supplements Section 11 of the Terms and
Conditions:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer and any of their respective Parents, Subsidiaries and Affiliates and
the Administrator of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any of their
respective Parents, Subsidiaries and Affiliates to record such information and
to keep such information in your employee file.

Notifications

Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon exercise of the Options within Canada. You
will only be permitted to sell or dispose of any Shares if such sale or disposal
takes place outside of Canada on the facilities on which such Shares are traded.

Foreign Asset/Account Reporting Information. If the total value of your foreign
property (including cash held outside of Canada or Shares) exceeds C$100,000 at
any time during the year, you must report all of your foreign property on Form
T1135 (Foreign Income Verification Statement) by April 30 of the following year.
Foreign property may also include your vested and unvested Options. You should
consult with your personal tax advisor to determine your reporting requirements.

CHINA

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, as determined by the Company in
its sole discretion.

Terms and Conditions

Method of Payment and Sale of Shares. The following provision supplements
Section 3 of the Terms and Conditions:

Due to local regulatory requirements, you understand that you will be restricted
to the cashless sell-all method of exercise. To complete a cashless sell-all
exercise, you understand that you must instruct the designated broker to:
(i) sell all of the Shares issued upon exercise; (ii) use the

 

4



--------------------------------------------------------------------------------

proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to you. You will not be
permitted to hold Shares after exercise. Depending upon the development of laws
and your status as a national of a country other than the People’s Republic of
China, the Company reserves the right to modify the methods of exercising the
Options and in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to exercise any outstanding
Options (using the cashless sell-all exercise) within a certain period of time
after termination of your status as Service Provider, as determined by the
Company in its discretion. If you do not exercise the Options within this
period, you acknowledge that the Company will instruct the designated broker to
exercise the Options on your behalf pursuant to this authorization. You
acknowledge that the broker is not required to sell the Shares subject to the
Options at any particular price and that the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates, as well as the broker,
cannot be held responsible for any loss of Option proceeds due to the forced
exercise/sale.

Furthermore, you acknowledge and agree that you will be required to repatriate
the cash proceeds from the immediate sale of the Shares upon exercise of the
Options to China. You further understand that, under Applicable Laws, such
repatriation of your cash proceeds will need to be effectuated through a special
exchange control account established by the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates, and you hereby consent and
agree that any proceeds from the sale of any Shares you acquire may be
transferred to such special account prior to being delivered to you. You also
understand that the Company will deliver the proceeds to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. Proceeds may be paid to you in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
to you in U.S. dollars, you may be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are paid to you in local currency, the Company is under no obligation
to secure any particular exchange conversion rate and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. You further agree to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

FINLAND

There are no country-specific provisions.

 

5



--------------------------------------------------------------------------------

FRANCE

Terms and Conditions

French Language Provision. By accepting the Options, you confirm having read and
understood the documents relating to the Plan which were provided to you in the
English language and you accept the terms of those documents.

En acceptant les Options, vous confirmez ainsi avoir lu et compris les documents
relatifs au Plan qui vous ont été communiqués en langue anglaise et vous en
acceptez les termes en connaissance de cause.

Notifications

Tax Information. The Options are not intended to be French tax-qualified Awards.

Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank or brokerage account, you are required to
report such to the French tax authorities when filing your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you receive a cross-border
payment in excess of €12,500 in connection with the exercise of the Options or
the sale of Shares acquired under the Plan or the receipt of dividends paid on
such Shares, the report must be made electronically by the fifth day of the
month following the month in which the payment was made or received. The form of
report can be accessed via the German Federal Bank’s website at
www.bundesbank.de and is available in both German and English.

HONG KONG

Terms and Conditions

Warning: The Options and Shares issued at exercise do not constitute a public
offering of securities under Hong Kong law and are available only to Service
Providers of the Company, the Employer or their respective Parents, Subsidiaries
or Affiliates. The Agreement, the Plan and other Award Documentation have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor has the Agreement, the Plan or the other Award
Documentation been reviewed by any regulatory authority in Hong Kong. The
Options are intended only for the personal use of each eligible Service Provider
and may not be distributed to any other person. If you are in any doubt about
any of the contents of the Agreement, the Plan or the other Award Documentation,
you should obtain independent professional advice.

 

6



--------------------------------------------------------------------------------

Sale of Shares. The following provision supplements Section 2 of the Terms and
Conditions:

In the event your Options vest and are exercised within six months of the date
of grant, you agree that you will not dispose of any Shares acquired prior to
the six-month anniversary of the date of grant.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

INDIA

Terms and Conditions

Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:

Due to regulatory requirements you understand that you may not pay the Exercise
Price by a sell-to-cover exercise (i.e., where enough Shares subject to the
Options will be sold immediately upon exercise and the proceeds from the sale
will be remitted to the Company to cover the Exercise Price for the purchased
shares and any Tax-Related Items withholding). The Company reserves the right to
permit this method of payment depending upon the development of local law.

Notifications

Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India and convert
the proceeds into local currency within a certain period after receipt. You will
receive a foreign inward remittance certificate (the “FIRC”) from the bank where
you deposit the foreign currency. You should maintain the FIRC as evidence of
the repatriation of fund in the event the Reserve Bank of India, the Company or
the Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.

Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.

 

7



--------------------------------------------------------------------------------

ISRAEL

Terms and Conditions

The following terms and conditions apply to you only if you are an Israeli tax
resident at the time of grant of the Options, which were made under the capital
gains trustee track of Section 102 of the Israeli Income Tax Ordinance.

Israeli Subplan. By accepting the Options, you understand and agree that the
Options are offered subject to and in accordance with the Advanced Micro
Devices, Inc. 2004 Equity Incentive Plan Israeli Subplan (the “Israeli Subplan”)
and the Options are intended to qualify as a 102 Capital Gains Track Grant (as
defined in the Israeli Subplan). Notwithstanding the foregoing, the Company does
not undertake to maintain the qualified status of the Options, and you
acknowledge that you will not be entitled to damages of any nature whatsoever if
the Options become disqualified and no longer qualify as a 102 Capital Gains
Track Grant. In the event of any inconsistencies between the Israeli Subplan,
the Agreement and/or the Plan, the terms of the Israeli Subplan will govern.

Further, to the extent requested by the Company or the Employer, you agree to
execute any letter or other agreement in connection with the grant of the
Options or any future awards granted under the Israeli Subplan. If you fail to
comply with such request, the Options may not qualify as a 102 Capital Gains
Track Grant.

Trust Arrangement. You acknowledge and agree that any Shares issued upon
exercise of the Options will be subject to a supervisory trust arrangement with
the Company’s designated trustee in Israel, ESOP Management and Trust Company
Ltd., (the “Trustee”) in accordance with the terms of the trust agreement
between the Company and the Trustee. You further agree that such Shares will be
subject to the Required Holding Period (as defined in the Israeli Subplan),
which shall be 24 months from the Grant Date. The Company may, in its sole
discretion, replace the Trustee from time to time and instruct the transfer of
all awards and Shares held and/or administered by such Trustee at such time to
its successor. The provisions of the Agreement, including this Appendix, shall
apply to the new Trustee mutatis mutandis.

Restriction on Sale. You acknowledge that any Shares underlying the Options may
not be disposed of prior to the expiration of the Required Holding Period in
order to qualify for tax treatment under the 102 Capital Gains Track.
Accordingly, you shall not dispose of (or request the Trustee to dispose of) any
such Shares prior to the expiration of the Required Holding Period, other than
as permitted by applicable law. For purposes of this Appendix for Israel,
“dispose” shall mean any sale, transfer or other disposal of the Shares by you
(including by means of an instruction by you to the designated broker) or the
Trustee, including a release of such Shares from the Trustee to you.

Responsibility for Taxes. The following provisions supplement Section 7 of the
Terms and Conditions:

You agree that the Trustee may act on behalf of the Company or the Employer, as
applicable, to satisfy any obligation to withhold Tax-Related Items applicable
to you in connection with the Options granted under the Israeli Subplan.

 

8



--------------------------------------------------------------------------------

The following provision applies to you only if you were not an Israeli tax
resident at the time of grant of the Options and the Options do not qualify as
Section 102 capital gains trustee track grants:

Cashless Exercise Restriction. Unless otherwise determined by the Administrator,
you will be required to exercise the Options using the cashless sell-all
exercise method whereby all Shares subject to the exercised Options will be sold
immediately upon exercise and the proceeds of sale, less the Exercise Price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with any applicable exchange control laws and regulations. You will
not be permitted to hold Shares after exercise. The Company reserves the right
to provide additional methods of exercise to you depending on the development of
local law.

Notifications

Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the U.S. Securities and Exchange Commission
are available free of charge upon request with your local human resources
representative.

ITALY

Terms and Conditions

Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:

Due to local regulatory requirements, you understand that you will be restricted
to the cashless sell-all method of exercise. To complete a cashless sell-all
exercise, you understand that you must instruct the Plan broker to: (i) sell all
of the Shares issued upon exercise; (ii) use the proceeds to pay the Exercise
Price, brokerage fees and any applicable Tax-Related Items; and (iii) remit the
balance in cash to you. You will not be permitted to hold Shares after exercise.
Depending upon the development of laws and your status as a national of a
country other than Italy, the Company reserves the right to modify the methods
of exercising the Options and, in its sole discretion, to permit cash exercises,
cashless sell-to-cover exercises or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

Data Privacy. The following provision replaces in its entirety Section 11 of the
Terms and Conditions:

You understand that the Employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing your participation in
the Plan. You are aware that providing the Company with your Data is necessary
for the performance of the Agreement and that your refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect your ability to participate in the Plan.

 

9



--------------------------------------------------------------------------------

The controller of personal data processing is Advanced Micro Devices, Inc., One
AMD Place, Sunnyvale, California 94088, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is: Advanced Micro Devices, Spa. Via Polidoro da
Caravaggio 6, 20156, Milano, Italy. You understand that the Data may be
transferred to the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
transfer required to a broker or other third party with whom Shares acquired
pursuant to the vesting of the Options or cash from the sale of such Shares may
be deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than your country. You hereby acknowledge that the processing
activity, including the transfer of your personal data abroad, outside of the
European Union, as herein specified and pursuant to Applicable Laws and
regulations, does not require your consent because the processing is necessary
for the performance of contractual obligations related to the implementation,
administration and management of the Plan. You understand that Data processing
relating to the above specified purposes will take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by Applicable Laws and regulations, with specific
reference to D.lgs. 196/2003.

You understand that Data will be held only as long as is required by Applicable
Laws or as necessary to implement, administer and manage your participation in
the Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification of your Data and cease, for legitimate reasons, the Data
processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: Advanced Micro Devices, Spa. Via Polidoro da
Caravaggio 6, 20156, Milano, Italy.

Plan Document Acknowledgment. In accepting the Options, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the following sections of the Terms and Conditions: Section 1:
Vesting of Options, Section 2: Exercise of Options; Section 6: Termination as a
Service Provider; Section 7: Responsibility for Taxes; Section 9: Nature of
Grant; and the Data Privacy and Method of Payment provisions above.

 

10



--------------------------------------------------------------------------------

Notifications

Foreign Asset/Account Reporting Information. If you hold investments abroad or
foreign financial assets (e.g., cash, Shares, the Options) that may generate
income taxable in Italy, you are required to report them on your annual tax
returns (UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value. The same reporting duties apply to you if you are
beneficial owners of the investments, even if you do not directly hold
investments abroad or foreign assets.

Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by individuals resident of Italy is subject to a foreign asset tax.
Beginning in 2014, such tax is levied at an annual rate of 0.2%. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year.

JAPAN

Notifications

Exchange Control Information. If you acquire Shares valued at more than
¥100 million in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance (the “MOF”) through the Bank of Japan within
20 days of the acquisition.

In addition, if you pay more than ¥30 million in a single transaction for the
purchase of Shares when you exercise the Options, you must file a Payment Report
with the MOF through the Bank of Japan within 20 days of the date that the
payment is made. The precise reporting requirements vary depending on whether or
not the relevant payment is made through a bank in Japan. Please note that a
Payment Report is required independently from a Securities Acquisition Report.
Therefore, you must file both a Payment Report and a Securities Acquisition
Report if the total amount that you pay in a single transaction for exercising
the Options and purchasing Shares exceeds ¥100 million.

Foreign Asset/Account Reporting Information. Pursuant to a new law, you will be
required to report details of any assets held outside of Japan as of December 31
(including Shares acquired under the Plan), to the extent such assets have a
total net fair market value exceeding ¥50 million. Such report will be due by
March 15 each year. You should consult with your personal tax advisor as to
whether the reporting obligation applies to you and whether you will be required
to report details of your outstanding Options, as well as Shares, in the report.

KOREA

Notifications

Exchange Control Information. To remit funds out of Korea to exercise the
Options by a cash-exercise method, you must obtain a confirmation of the
remittance by a foreign exchange bank in Korea. This is an automatic procedure
(i.e., the bank does not need to approve the remittance and the process should
not take more than a single day). You likely will need to present the bank
processing the transaction supporting documentation evidencing the nature of the
remittance.

 

11



--------------------------------------------------------------------------------

If you realize US$500,000 or more from the sale of Shares or the receipt of any
dividends in a single transaction, Korean exchange control laws require you to
repatriate the proceeds to Korea within 18 months of the sale or receipt of such
proceeds.

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). You should consult with your personal tax advisor
to determine your personal reporting obligations.

MALAYSIA

Terms and Conditions

Data Privacy. The following provision replaces in its entirety Section 11 of the
Terms and Conditions:

 

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award Documentation by and among, as
applicable, you, the Employer, the Company and their respective Parents,
Subsidiaries and Affiliates or any third parties authorized by same in assisting
in the implementation, administration or management of your participation in the
Plan.

 

You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of your participation in the Plan, details of
all options or any other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

 

You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any shares acquired upon exercise of the Options are deposited. You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data. You understand that you may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing “Ask HR” at http://AskHR on AMD
Central. Further, you understand that you are providing the consents herein on a
purely voluntary basis. If you do not consent, or if you later seek to revoke
the consent, your employment status or service and career with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the consent is that the Company would not be able to grant future
stock options or other equity awards to you or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of the refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

  

Anda dengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian dan
apa-apa Dokumentasi Penganugerahan oleh dan di antara, sebagaimana yang
berkenaan, Majikan, Syarikat dan Syarikat-syarikat Induk, Anak-anak Syarikat dan
Syarikat-syarikat Sekutu masing masing, atau mana-mana pihak ketiga yang diberi
kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan andadalam Pelan tersebut.

 

Sebelum ini, andamungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentanganda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan andadalam Pelan,
butir-butir semua opsyen atau apa-apa hak lain untuk syer dalam saham yang
dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun
bagi faedahanda (“Data”), untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut.

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang mungkin dipilih oleh Syarikat
pada masa depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan
pengurusan Pelan dan/atau dengan sesiapa yang mendepositkan Saham yang
diperolehi melalui pelaksanaan Opsyen. Anda mengakui bahawa penerima-penerima
ini mungkin berada di negara andaatau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Andafaham bahawa andaboleh meminta
senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil sumber
manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal perkhidmatan
pelan saham dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan anda dalam Pelan untuk menerima, memiliki, menggunakan, mengekalkan
dan memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan anda dalam Pelan
tersebut. Anda memahamibahawa Data akan dipegang hanya untuk tempoh yang
diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaan anda dalam
Pelan tersebut. Anda memahamibahawa anda boleh, pada bila-bila masa, melihat
data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatan anda, di mana
butir-butir hubungannya adalah “Ask HR” at http://AskHR on AMD Central.
Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini secara
sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status pekerjaan atau perkhidmatan dan kerjaya anda dengan
Majikan tidak akan terjejas; satunya akibat buruk jika anda tidak bersetuju atau
menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan opsyen saham pada masa depan atau anugerah ekuiti lain kepada anda
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahamibahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.

 

12



--------------------------------------------------------------------------------

Notifications

Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an Award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made upon receiving or disposing of any interest in the
Company or any related company.

MEXICO

Terms and Conditions

No Entitlement or Claims for Compensation. The following provisions supplement
Sections 8 and 9 of the Terms and Conditions:

Modification. By accepting the Options, you understand and agree that any
modification of the Plan or the Agreement or its termination will not constitute
a change or impairment of the terms and conditions of employment.

Policy Statement. The Award of Options the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.

 

13



--------------------------------------------------------------------------------

The Company, with principal executive offices at One AMD Place, Sunnyvale, CA
94088, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and your sole employer is
AMD Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 –
México, nor does it establish any rights between you and the Employer.

Plan Document Acknowledgment. By accepting the Award of Options, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.

In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in
Section 9 of the Terms and Conditions, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right, (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis, (iii) participation in the Plan is
voluntary, and (iv) the Company, the Employer and any of their respective
Parents, Subsidiaries or Affiliates are not responsible for any decrease in the
value of the Shares underlying the Options.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to the
Company, the Employer and each of their respective Parents, Subsidiaries and
Affiliates with respect to any claim that may arise under the Plan.

Spanish Translation

Téminos y Condiciones

Ausencia de derecho para reclamar compenssaciones. Estas disposiciones
complementan el apartado 8 y 9 de los Términos y Condiciones

Modificación. Al aceptar las Opciones, usted reconoce y acuerda que cualquier
modificación del Plan o su terminación no constituye un cambio o detrmineto en
los términos y condiciones de empleo.

Declaración de Política. El Otorgamiento de las Opciones que hace la Compañía en
virtud del Plan es unilateral y discrecional y, por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y discontinuar el mismo en cualquier
tiempo, sin responsabilidad alguna.

La Compañía, con oficinas registradas ubicadas en One AMD Place, Sunnyvale, CA
94088, U.S.A., es la única responsable de la administración del Plan y de la
participación en el mismo y la adquisición de Acciones no establece de forma
alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es AMD
Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 –
México, así como tampoco establece ningún derecho entre Usted y su Empleador.

 

14



--------------------------------------------------------------------------------

Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Opciones, usted reconoce que ha recibido copias del Plan, ha revisado el mismo,
al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.

Adicionalmente, al aceptar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección 7
de los Téminos y Condiciones Acuerdo, en el cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, su Empleador y
cualquier empresa Matriz, Subsidiaria o Filiales no son responsables por
cualquier disminución en el valor de las Acciones en relación a las Unidades de
Acción Restringida.

Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía, su Matriz, Subsidiaria o Afiliada por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, su Matriz, Subsidiaria o Filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.

NETHERLANDS

There are no country-specific provisions.

POLAND

Notifications

Exchange Control Information. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares or the receipt of dividends, the
funds must be transferred via a bank account. You are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.
If you hold Shares acquired under the Plan and/or maintain a bank account
abroad, you will have reporting duties to the National Bank of Poland;
specifically, if the aggregate value of Shares and cash held in such foreign
accounts exceeds PLN7,000,000, you must file reports on the transactions and
balances of the accounts on a quarterly basis. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.

 

15



--------------------------------------------------------------------------------

RUSSIA

Terms and Conditions

Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:

Depending on the development of local regulatory requirements, the Company
reserves the right to restrict you to the cashless sell-all method of exercise,
whereby all Shares subject to the exercised Option will be sold immediately upon
exercise and the proceeds of the sale, less the Exercise Price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to you in accordance
with any Applicable Laws and regulations. If the Company restricts you to the
cashless sell-all method of exercise, you will not be permitted to acquire and
hold Shares after exercise. The Company reserves the right to provide additional
methods of exercise to you depending on the development of local law.

Notifications

Exchange Control Information. In order to perform a cash exercise of the Option,
you must remit the funds from a foreign currency account at an authorized bank
in Russia. This requirement does not apply if you use a cashless method of
exercise, such that there is no remittance of funds out of Russia. Upon the sale
of Shares acquired under the Plan or the receipt of any cash dividends paid on
such Shares, you must repatriate the proceeds back to Russia within a reasonably
short time after receipt of the proceeds. You may remit proceeds to your foreign
currency account at an authorized bank in Russia or in a foreign bank account
opened in accordance with Russian exchange control laws. You are encouraged to
contact your personal advisor before remitting your sale proceeds to Russia.

Securities Law Information. You are not permitted to sell Shares directly to
other Russian legal entities or residents.

The grant of your Options and the distribution of the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
an offering or the advertising of securities in Russia. The issuance of Shares
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the Shares may not be used for an offering or public circulation in
Russia.

Labor Law Information. If you continue to hold Shares acquired at exercise of
the Options after an involuntary termination of your service, you may not be
eligible to receive unemployment benefits in Russia.

Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You are strongly advised to consult
with your personal legal advisor to determine whether the restriction applies to
you.

 

16



--------------------------------------------------------------------------------

SINGAPORE

Notifications

Securities Law Information. The Award of Options is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Cap. 289) (the “SFA”) for
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the Award of Options is
subject to section 257 of the SFA and you will not be able to make (i) any
subsequent sale of Shares in Singapore or (ii) any offer of such subsequent sale
of Shares subject to the Options in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.

Director Notification Obligation. If you are a director, associate director or
shadow director of the Company’s Singapore Parent, Subsidiary or Affiliate, you
are subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Company’s Singapore
Parent, Subsidiary or Affiliate in writing when you receive an interest (e.g.,
an Award or Shares) in the Company, the Employer or any of their respective
Parents, Subsidiaries or Affiliates. In addition, you must notify the Company’s
Singapore Parent, Subsidiary or Affiliate when you sell Shares or shares of any
Parent, Subsidiary or Affiliate (including when you sell Shares issued upon
exercise of the Options). These notifications must be made upon acquiring or
disposing of any interest in the Company, the Employer or any of their
respective Parents, Subsidiaries or Affiliates. In addition, a notification of
your interests in the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates must be made upon becoming a director.

SWEDEN

There are no country-specific provisions.

TAIWAN

Notifications

Securities Law Information. The Options and the Shares to be issued upon
exercise of the Options are available only for certain Service Providers. It is
not a public offer of securities by a Taiwanese company. Therefore, it is exempt
from registration in Taiwan.

Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into and out of Taiwan up to US$5,000,000 per year.

If the transaction amount is TWD$500,000 or more in a single transaction, you
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank. If the transaction
amount is US$500,000 or more, you may be required to provide additional
supporting documentation to the satisfaction of the remitting bank. Please
consult your personal advisor to ensure compliance with applicable exchange
control laws in Taiwan.

 

17



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms & Conditions

Responsibility for Taxes. The following provisions supplement Section 7 of the
Terms and Conditions:

You must pay to the Company or the Employer any amount of income tax due that
the Company or the Employer may be required to account to Her Majesty’s Revenue
and Customs (the “HMRC”) with respect to the event giving rise to the
Tax-Related Items (the “Taxable Event”) that cannot be satisfied by the means
described in this Section 7. If payment or withholding of the income tax is not
made within 90 days of the end of the U.K. tax year in which the Taxable Event
occurs or such other period as required under U.K. law (the “Due Date”), you
agree that the amount of any uncollected income tax will (assuming you are not a
director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended))
constitute a loan owed by you to the Company or the Employer (as applicable),
effective on the Due Date. You agree that the loan will bear interest at the
then-current HMRC official rate and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to in this Section 7. If you fail to comply with your
obligations in connection with the income tax due as described in this section,
the Company may refuse to deliver the Shares acquired under the Plan.

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for such a loan to cover the
income tax due. In the event that you are a director or executive officer and
the income tax due is not collected from or paid by you by the Due Date, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
national insurance contributions due on this additional benefit. You acknowledge
that the Company or the Employer may recover any such national insurance
contributions at any time thereafter by any of the means referred to in this
Section 7.

 

18